DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-16 are pending.
2.	The IDS filed 11/5/19 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, the claim is confusing as recited at lines 13-15 in that the claim as written appears to state that the threshold value is based at least partially on the tongue angle and a steering angle of the steerable axis when in fact the lateral overlap or underlap (i.e., offset) is determined based on the tongue and steering angles (spec. [0024]) whereas the threshold value is preset (spec. [0023]).  The examiner suggests rewriting lines 13-15 as --determine if a lateral overlap or underlap of the first mower and the second mower, relative to the travel axis and based at least partially on the tongue angle and a steering angle of the steerable axle, exceeds a threshold value-- to improve clarity and avoid any ambiguity.  Further, at line 15 “a steering angle of the steerable axle” lacks adequate structural support insofar it is unclear how this data is obtained and communicated to the controller (note controller is only operatively coupled to the tongue actuator and tongue angle sensor).  See claim 6 which provides support for this language.
B.	As per claim 9, the claim is confusing as recited at lines 5-7 in that the claim as written appears to state that the threshold value is based at least partially on a tongue angle and a steering angle of the steerable axis when in fact the lateral overlap or underlap (i.e., offset) is determined based on the tongue and steering angles (spec. [0024]) whereas the threshold value is preset (spec. [0023]).  The examiner suggests rewriting lines 5-7 as --determining if a lateral overlap or underlap of the first mower and the second mower, relative to a travel axis of the driving vehicle and based at least partially on a tongue angle and a steering angle of the steerable axle, exceeds a threshold value-- to improve clarity and avoid any ambiguity.  
C.	All claims depending from a rejected claim are also rejected for the same reasons. 
4.	Claims 1-16, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  As per claims 1 and 9, the prior art does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining a lateral overlap or underlap of a first mower and a second mower based on a tongue angle and a steering angle of a steerable axis of a driving vehicle and generating a correction angle that is to be applied to a tongue actuator to pivot a tongue coupler such that the overlap or underlap does not exceed a threshold.  Dependent claims 2-8 and 10-16 are distinguishable for at least the same reasons.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art are deemed the most relevant for various aspects of the claimed invention, but all fail to disclose or reasonably suggest the subject matter noted above.
EP1321027: discloses a drive vehicle with a mower attached to the front and one or more mowers attached at the rear.  A control means monitors various parameters including steering angle and determines lateral adjustments of the rear mowers to maintain an overlap setting [0029].  The document describes several adjustments which can be made based on the configuration of the drive vehicle or rear mower such as changing the articulation pivot of the drive vehicle, enable four-wheel steering, use steerable wheels on the rear mower or lateral adjustments relative to the frame of the rear mower [0031].
Neuerberg et al. (US 2006/0191250): discloses a drive vehicle with a mower attached to the front and one or more mowers attached to the rear and controls overlap between the mowers through hydraulic control of the hitch which couples to left and right rear mowers (Figs. 1, 2).   Fig. 6 shows an embodiment in which a drawbar attaches a rear mower to a coupler of the driving vehicle.  A detector detects the angular position of the drawbar with respect to the chassis of the towed mower. A control device adjusts a hydraulic ram to maintain minimum overlapping [0049-0050].
Posselius et al. (US 6,804,597): Fig. 2 shows a driving vehicle (54) towing a mower (60) via a drawbar (62) connected to a coupler (22).  The disclosed system relies on GPS to aid in controlling the path of the vehicle to follow parallel lines and maintain minimum overlap with the previous cutting path (col. 3, ln. 13-18).  A computer uses various input data besides the GPS position data such as steering angle, orientation of the mower by means of sensors, etc. (col. 2, ln. 58-61).  
DE102007034166A1: discloses a drive vehicle with a mower attached to the front and one or more mowers attached to the rear and controls overlap between the mowers using an overlap control unit which adjusts the lateral position of the mowers relative to a hitch attached to the rear of the driving unit (Fig. 1).  Overlap sensors are used to detect overlap and the lateral position of the rear mowers are controlled accordingly by a control device.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661